Title: To Thomas Jefferson from Oliver Towles, 23 October 1821
From: Towles, Oliver
To: Jefferson, Thomas


Dr Sir
Lynchburg
23th Octr 1821—
Permit me to introduce to your acquaintance my Son William Beverley Towles, who Visits you for the purpose of paying his respects to you and also for the purpose of obtaining from you an introduction to some friend of yours in the Vicinity of Boston. My Son & Master Harrison who now accompanies him are about to Set out out for Cambridge University. they being total strangers in that Country your introduction will be of Service to them & lay me under particular obligations to you.V. Obt & very Hble servtOr Towles